Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Claim 1 recites the limitation “each pipe having a peripheral wall and extending between opposite wall ends each  having a corona formation”. It is unclear as to if the pipe, the peripheral wall or both are extending between opposite wall ends.                                                                                                                                                                                         	Claims 2-5 depend upon claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vietz et al. (US 20070119829 A1) in view of Liady (US 1260690 A). 
Regarding claim 1, Vietz et al. discloses a method of forming a pipeline (Fig. 1), comprising: 
sequential delivery a plurality of pipes (1 and 2, Fig. 1) to a situ, each pipe (1, 2) extending between opposite wall ends (Fig. 1); 
and continuously installing pipes in the situ to form a pipeline with a desired pipeline length (pipeline length and the number of pipes is controlled by the site Engineer/Operator), producing a joint (4, Fig. 1) between adjacent pipes (1 and 2); 
and laser welding (via laser welding head 12, Fig. 1) the joints to provide coupling between the pipes.

    PNG
    media_image1.png
    551
    696
    media_image1.png
    Greyscale

Vietz et al. is silent on “each pipe having a peripheral wall and extending between opposite wall ends each having a corona formation which is configured with a plurality of alternating projections and grooves, wherein each projection continuously extends between inner and outer wall surfaces of the peripheral wall, and each groove opens into the inner and outer surface; … and the installing including overlaying corona formations of subsequent pipes”. 
Liady discloses a method of forming a pipeline wherein two pipes (10, 12, Fig. 3) are interlocked and welded together; each pipe (10, 12) having a peripheral wall (end wall of each interlocking pipe) and extending between opposite wall ends (cutout ends) each having a corona formation (Figs. 1-3) which is configured with a plurality of alternating projections  (14, 15) and grooves (recesses between each projection in each respective peripheral wall of each pipe, the recesses forming grooves), wherein each projection (14, 15) continuously extends between inner and outer wall surfaces of the peripheral wall of each pipe (10, 12), and each groove opens into the inner and outer surface (Figs. 1-3). Since a connection method was known using a corona formation to join two components, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pipe wall ends of Vietz et al. with the corona structure as taught by Liady for the purpose increasing the joint strength. 

    PNG
    media_image2.png
    706
    499
    media_image2.png
    Greyscale

Regrading claim 2, Vietz et al. modified discloses the method of claim 1. The limitation wherein the corona formations are provided before or after the delivery step would cover every scenario. Liady show corona structures that were provided prior to connecting the pipes. 
Regarding claim 3, Vietz et al. modified discloses the method of claim 1.  Vietz et al. further show wherein adjacent pipes (1 and 2) are coupled in a vertical position (Fig. 1).
Regarding claim 4, Vietz et al. modified discloses the method of claim 1.  Vietz et al. further show self- centering the adjacent pipes (via support structure 35 and 45, Fig. 1). As modified with the corona structure Liady, the self-centering would occur during the engagement of the corona formations.
Regarding claims 5 and 7, Vietz et al. modified discloses the method of claim 2 wherein the corona formations of respective subsequent pipes lockingly engage one another prior to the welding of the joint (engagement of the corona formation shown in Fig. 3 of Liady. 
Regarding claim 6, Vietz et al. discloses a pipeline assembling system (see Fig. 1 above), comprising: a plurality of pipes (1 and 2, Fig. 1) each having a longitudinal wall extending between opposite wall ends and having inner and outer surfaces, and a laser (laser welding head 12, Fig. 1) operative to emit laser beam welding the joint.
Vietz et al. is silent each wall end being provided with a corona formation configured such that the corona formations of adjacent pipes mesh one another to form a joint, the corona formation being configured with alternating groves and projections, wherein the projections each continuously extend between the inner and outer surfaces of the longitudinal wall, and the grooves each open into the inner and outer surfaces.
Liady discloses a method of forming a pipeline wherein two pipes (10, 12, Fig. 3) are interlocked and welded together; each pipe (10, 12) having a opposite wall ends (end wall of each interlocking pipe) provided with a corona formation configured such that the corona formations of adjacent pipes mesh one another to form a joint (see annotated Figs. 1-3 above), and each having a corona formation (Figs. 1-3) which is configured with a plurality of alternating projections  (14, 15) and grooves (recesses between each projection in each respective peripheral wall of each pipe, the recesses forming grooves), wherein each projection (14, 15) continuously extends between inner and outer wall surfaces of the peripheral wall of each pipe (10, 12), and each groove opens into the inner and outer surface (Figs. 1-3). Since a connection method was known using a corona formation to join two components, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the pipe wall ends of Vietz et al. with the corona structure as taught by Liady for the purpose increasing the joint strength. 
Regarding claim 8, Vietz et al. modified discloses the pipeline assembling system of claim 6, Liady show wherein the corona formation is configured with alternating projections and grooves (Fig. 1).
Regarding claim 9, Vietz et al. modified discloses the pipeline assembling system of claim 8, wherein the projections and corresponding grooves have respective complementary surfaces (see Fig 3 of Liady).
Regarding claim 10, Vietz et al. modified discloses the pipeline assembling systems of claim 8. Liady discloses used to teach the projections and grooves in claim 6, disclose wherein the projections and grooves each have a cross-section selected from arcuate, see Figs. 1-3. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot due to a new ground of rejection. Applicant argues the prior art fails to teach or suggest the structure of the coronal formation amended into the instant claims. This argument is moot since Liady (US 1260690 A) is introduced to teach two pipes using a coronal formation as claimed to interlock two pipes prior to welding. Vietz et al. modified by Liady discloses the required limitations of claims 1-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent prior discloses corona formations used for connecting pipes/tubes objects, US-2604569-A, US-5086854-A and US-6942166-B2. These references are cited on the PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761